WASHINGTON, Circuit Justice.
According to the uniform decisions of this court (Serg. Const. Law, 152; [Conard v. Atlantic Ins. Co. of New York], 1 Pet. [20 U. S.] 404; [D’Wolf v. Rabaud] Id. 484), where the debt is contracted out of this state, unless it be made payable in the state, a discharge under the insolvent law of this state is not to be regarded as discharging the person of the defendant. This is admitted by the defendant’s counsel. But then, he insists, that the notes being dated in Philadelphia, is evidence that the debt was to be paid here. The court is of a different opinion. The debt was contracted in Baltimore, and the note is only evidence of the contract; it does not distinguish it. The acknowledgment of the debt, whether in writing or by parol, wherever it is made, does not amount to an agreement to pay in the place where the acknowledgment is made; nor can it be so construed. It is evidence of nothing farther than that it was made in that place. Let a judgment be entered.